DAVIS, Judge.
Prison Health Services, Inc. (PHS), challenges the trial court order requiring it to pay the attorney’s fees and costs that Flor*102ida Association of Counties Trust (FACT) was awarded as the prevailing party in the underlying litigation between the parties on a contract dispute. Because this court has reversed the summary judgment entered in favor of FACT, see Prison Health Servs., Inc. v. Fla. Ass’n of Counties Trust, 28 Fla. L. Weekly D2510 (Fla. 2d DCA Oct.31, 2003), FACT is no longer the prevailing party; therefore, we reverse the instant award of attorney’s fees and costs. See § 57.105(1), Fla. Stat. (2002).
Reversed.
FULMER and KELLY, JJ., Concur.